 In the MatterofHELJACK COMPANY, INCORPORATEDandTEXTILEWORKERS UNIONOF AMERICA,GREATER NEW YORK JOINT BOARD,C. I. O.Case No. R-41,01.-Decided August 19,194-Jurisdiction:curtain manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition because of contract with rival organizationcontract about to expire, no bar ; election necessary.Unit Appropriate for Collective Bargaining:all production employees, exclud-ing executives and the shipping clerk; stipulation, as to.Mr. Jack Bernstein,of-Brooklyn, N. Y. for the Company.'Mr. James LipsigandMr. Charles J. Cresanti,of New York City, forthe C.I. O.Mr. S. Harvey Fosner, Mr. Richard Bandler,andMissHelenRubenstein,of New York City, for the A. F. of L.Mr. Seymour Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,Greater New York Joint Board, C. I. 0., herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerningthe representation of employees of Heljack 'Company, Incorporated,Brooklyn, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due notice'before Frederick R. Livingston, Trial Examiner.Said hearing washeld at New York City on August 3, 1942. The Board, the Company,the C. I. 0., and Upholsterers International Union of North America,Allied Bedding, Curtain & Drapery Workers Union Local 350, A. F.of L., herein called the A. F. of L., appeared, participated, and wereafforded full opportunity to be heard, to examine and to cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at, the hearing are free from prejudicialerror and are hereby affirmed.43 N. L. R. B.. No. 64481039-42-vol. 43-25385 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHelj ack Company, Incorporated, a New York Corporation havingits principal office and a plant in Brooklyn, New York, is engagedin the business of contracting for jobbers of curtains and in themanufacture of curtains.The Company annually purchases rawmaterials valued in excess of $25,000 from various mills located inMassachusetts.The Company manufactures curtains from theseraw materials and delivers the finished product to jobbers.At least50 percent of the said finished product is shipped by the jobber toplaces outside the State of New York. The average annual net salesof the Company amount to approximately, $34,000.The Companyconcedes that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, Greater,,New York Joint-Board, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting tomembership employees of theCompany.-The Upholsterers International Union of North America AlliedBedding, Curtain & Drapery Workers Union Local 350, is 'a labororganization affiliated =with the American Federation of Labor, ad-mitting to membership employees of the Company.III. TIIE QUESTION CONCERNING REPRESENTATIONOn June 18," 1942, the C. I. O. requested the Company to bargainwith it as exclusive representative of the Company's employees. - TheCompany refused on the ground that it was then operating undera contract with the A. F. of L. This contract expires on August 31,'1942.Both unions claim to represent a majority of the employees ofthe Company.A statement of the Regional Director, introduced in evidence atthe hearing, shows that each union represents a substantial numberof-employees in the unit hereinafter found appropriate.'The Regional Director reported that the C I 0 submitted 21 membership applica-tions,all bearing apparentlygenuine,original signatures and dated between June 12 and16, 1942, 20 of which borenames of personslisted on the pay roll of the Companyfor June 23, 1942.The A F. of L. submitted26 membership'applications, all bearing apparentlygenuine,original signatures and dated between June 12, 1940, and June 15, 1942, 25 of which borenamesof persons listed on the pay roll of the Company for June 23, 1942.This pay lollcontainsthe names of 27 persons within the unit hereinafter found appropriate. HELJACK COMPANY, INC.387We find that a ques,tiori affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National.Labor Relations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allthe shipping clerk, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of, theAct.'V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direst that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the,employees in the appropriate unit who were employed during thepay-roll period im nediately preceding the date of the Direction ofElection' herein subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION -By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with' Heljack Com-pany, Incorporated, Brooklyn, New York, an election by secret bal-lot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, -under the direction andsupervision of the Regional Director for the Second Region, actingin this' matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and. Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illon on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit, or been discharged for cause, to determine whether theydesire to be represented by Textile Workers Union, of America,-'The unit above found appropriate is substantially the same as that provided for inthe existing agreement between the A. F. of L.and the Company. 388;-DECISIONS OF NATIONAL I;ABOR RELATIONS BOARDGreater New York Joint Board, affiliated with the Congress ofIndustrial Organizations or by Upholsterers International Union ofNorth America, Allied Bedding, Curtain & Drapery Workers Union,Local No. 350, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.